Citation Nr: 1446644	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for substitution purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the Veteran, who had active service from February 1958 to August 1958, and October 1961 to August 1962.  The Veteran died in May 2014, during the course of this appeal, and the appellant has been properly substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In July 2013, the Board denied TDIU, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the portion of the Board's July 2013 decision that denied TDIU and remanded the claim for consideration consistent with the instructions provided in the Joint Motion.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU were met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contended that he was unable to secure employment due to his service-connected disabilities combined.  Specifically, at the May 2013 Board hearing, he testified that his service-connected cholesteatoma caused difficulty breathing and fluid build-up in his ears, which made his vertigo worse.  Further, with regard to his vertigo, he had no warning as to when an episode was going to occur, which made it difficult for him to drive anywhere.  Finally, he stated that his service-connected hearing loss and tinnitus made it difficult for him to talk on the telephone with clients or customers.       

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: (1) bilateral hearing loss, evaluated as 70 percent disabling from November 8, 2010; (2) vertigo/dizziness, evaluated as 30 percent disabling from November 8, 2005; (3) tinnitus, evaluated as 10 percent disabling from July 8, 2003; (4) skull loss associated with post-operative cholesteatoma of the right ear, evaluated as noncompensably disabling from June 9, 2004; and (5) post-operative cholesteatoma of the right ear, evaluated as noncompensably disabling from June 9, 2004.  His combined disability evaluation was 80 percent from April 3, 2010 (prior to the date of the TDIU claim), which is the entire period under consideration for a TDIU.  

Thus, the Veteran met the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU, and entitlement to TDIU is considered based on the combined rating percentages met under 38 C.F.R. § 4.16(a).

The Board notes that the Veteran worked as a tire builder until 1979, when he injured his low back on the job.  He was then self-employed as a real estate agent and appraiser until 1999, according to a VA Form 21-527 submitted in 2002.  In the context of the current claim, the Veteran stated that he stopped working altogether in 1992.  

After a review of all the evidence, while it is very difficult to address this case without consideration of the Veteran's age at the time he filed this claim, but in giving him all benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.  The evidence in favor of the claim for TDIU includes the statements of the Veteran and his wife showing their belief that he was unemployable due to his service-connected disabilities, as noted above.  

Additional evidence in favor of the Veteran's claim for a TDIU includes a July 2014 Individual Unemployability Assessment conducted by a vocational consultant.  The consultant, after reviewing "the Veteran's entire 1,635-page c-file" and conducting an interview of the appellant, concluded that the Veteran's service-connected vertigo precluded his ability to work competitively in any occupation after 2005.  In support of this opinion, the consultant noted that the Veteran experienced 3 to 4 randomly occurring vertigo attacks daily, and that each episode necessitated a period of rest to regain equilibrium.  The consultant also cited to the credibility of the appellant, who volunteered the fact that her late husband attempted to return to work in 2001, but had to quit after a short period due to his vertigo.   

In a November 2010 VA treatment note, a VA clinician noted that the Veteran had a significant history of vertigo with falls that would likely qualify him for disability and limit his ability to perform day-to-day activities in a work place environment. 

The Board acknowledges that there is significant evidence against this claim.  For instance, in a December 2010 VA general medical examination report, a VA examiner opined that there was no objective evidence to support unemployability based on the Veteran's service-connected conditions, although the examiner acknowledged that employment would be limited to sedentary work (presumably due to his vertigo).  The VA examiner reasoned that vertigo had been present since active service and the Veteran had been successfully employed in that time. 

In addition, the Board notes that, despite the Veteran's statements that he was afraid to drive due to concern of experiencing an episode of vertigo while driving, he stated on multiple occasions that his vertigo symptoms rarely manifested themselves while he was in a seated position or while driving; rather, he reported that they usually occurred after he got up from a seated position and walked several feet.  Moreover, no physician stated that he could not drive due to his vertigo.   

In a separate December 2010 VA audiological examination report, a different VA examiner opined that, with amplification and reasonable accommodations, the Veteran's hearing loss and/or tinnitus alone would not significantly affect the Veteran's vocational potential or limit participation in most work activities.  The VA examiner noted that the Veteran was not currently wearing hearing aids; while he had been offered hearing aids in the past, the Veteran stated he declined them, as he wanted to get his teeth fixed first.  In addition, at the VA audiological examination, the Veteran stated that he stopped working in 1992 to care for his ailing father-in-law, rather than due to any service-connected disability.      

With regard to the Veteran's service-connected cholesteatoma, he was afforded a VA examination specifically geared to this disability in April 2010.  The VA examiner concluded that the Veteran did not have any residuals from the right ear cholesteatoma other than symptoms of dizziness, vertigo, and hearing loss.  

In addition, in another November 2011 VA opinion, a different VA examiner opined that the Veteran's claimed nasal drip, cough, phlegm, and difficulty breathing were symptoms associated with allergic rhinitis and chronic obstructive pulmonary disease (COPD) (both non-service-connected conditions), and were not related to the remote history of a cholesteatoma which had not had evidence of recurrence and had remained stable for many years.  

VA treatment notes show that in January 2012, the Veteran requested a note from his doctor stating that he was unemployable due to vertigo and hearing loss.  However, the VA physician wrote that he reviewed the Veteran's treatment records, noting that although he had vertigo, there had been no syncopal episodes, ENT providers had noted the Veteran's conditions to be stable, and there was no mention of physical disability in his chart.  Therefore, the doctor declined to provide a statement saying that the Veteran was unemployable due to his service-connected vertigo and hearing loss.  

Despite the evidence against this claim, the Board notes that the December 2010 audiological VA examiner concluded that his hearing loss would result in poor social interactions and difficulty following instructions.  This, in combination with the limitation to sedentary employment due to vertigo, renders the evidence at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU were met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the appellant could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

A TDIU is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


